                 Case 19-10998-BLS             Doc 438       Filed 08/01/19        Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           )
In re:                                     )     Chapter 11
                                           )
Hospital Acquisition LLC, et al.,          )     Case No. 19-10998 (BLS)
                                           )
                             Debtors.      )     (Jointly Administered)
                                           )
                                           )     Re: Docket No. 436

              STATEMENT AND RESERVATION OF RIGHTS IN
    CONNECTION WITH NOTICE OF STALKING HORSE BID (LIFECARE 2.0, LLC)

         White Oak Healthcare Finance, LLC, as administrative agent, collateral agent and lender

(“DIP Lender”), with respect to that certain Debtor-In-Possession Credit Agreement, dated as of

May 6, 2019 (as amended, the “DIP Agreement”), hereby files this statement and reservation of

rights (“Statement”) with respect to the Certification Of Counsel Regarding Proposed Order

Authorizing And Approving (I) The Selection Of Lifecare 2.0, LLC As The Stalking Horse Bidder

For Certain Of The Debtors’ Assets And (II) Related Bidding Protections, dated July 31, 2019

[D.I. 436] (“LifeCare 2.0 Stalking Horse Bid Notice”).1 In support of this Statement, the DIP

Lender respectfully represents as follows:

         1.       As set forth in the LifeCare 2.0 Stalking Horse Bid Notice and the proposed order

attached thereto, on July 30, 2019, the Debtors entered into an asset purchase agreement (the

“LifeCare 2.0 APA”) by and between the Debtors and LifeCare 2.0, LLC (the “LifeCare 2.0

Stalking Horse Bidder”). A copy of the LifeCare 2.0 APA was attached to the proposed order as

Exhibit A.




1
     Capitalized terms not otherwise defined herein shall the meanings ascribed to them in the LifeCare 2.0 Stalking
     Horse Bid Notice.


                                                         1
DMSLIBRARY01\24647\765001\34688164.v1-8/1/19
                Case 19-10998-BLS            Doc 438        Filed 08/01/19       Page 2 of 3



        2.       The DIP Lender was consulted in the sale process and provided comments to the

Debtors on the LifeCare 2.0 APA before it was executed by the LifeCare 2.0 Stalking Horse

Bidder. While many of the DIP Lender’s comments were accepted and incorporated into the final

version of the LifeCare 2.0 APA, certain comments were not satisfactorily addressed, including

but not limited to (a) provisions that address the billing and collection of the Debtors’ accounts

receivable by the LifeCare 2.0 Stalking Horse Bidder;2 (b) that the anticipated Closing Date for

the sale to the Lifecare 2.0 Stalking Horse Bidder could potentially occur after the Stated Maturity

Date set forth in the DIP Agreement; and (c) that the LifeCare 2.0 APA does not make clear what

the net proceeds to the Debtors’ estates will be (in other words, there is no cap on the deductions

from the gross purchase price).

        3.       The DIP Lender will continue to work with the Debtors and the LifeCare 2.0

Stalking Horse Bidder prior to the Auction to address these concerns. The DIP Lender files this

Statement to reserve its rights with respect to the ultimate approval of the LifeCare 2.0 APA in the

event that the LifeCare 2.0 Stalking Horse Bidder becomes the Successful Bidder and issues

related to, among other things, those cited above are not adequately addressed.

Dated: Wilmington, Delaware
       August 1, 2019

                                                    THE ROSNER LAW GROUP LLC

                                                    /s/ Scott J. Leonhardt
                                                    Frederick B. Rosner (DE 3995)
                                                    Scott J. Leonhardt (DE 4885)
                                                    Jason A. Gibson (DE 6091)
                                                    824 N. Market Street, Suite 810
                                                    Wilmington, DE 19801
                                                    Tel: (302) 777-1111
                                                    Email: rosner@teamrosner.com
                                                    Email: leonhardt@teamrosner.com

2
    Accounts receivable are not being purchased by the LifeCare 2.0 Stalking Horse Bidder.


                                                       2
DMSLIBRARY01\24647\765001\34688164.v1-8/1/19
               Case 19-10998-BLS          Doc 438      Filed 08/01/19   Page 3 of 3



                                               Email: gibson@teamrosner.com

                                               -and-

                                               Arthur J. Steinberg (admitted pro hac vice)
                                               Scott Davidson (admitted pro hac vice)
                                               KING & SPALDING LLP
                                               1185 Avenue of the Americas
                                               New York, NY 10036
                                               Tel: (212) 556 2100
                                               Email: asteinberg@kslaw.com
                                               Email: sdavidson@kslaw.com

                                               Counsel to White Oak Healthcare Finance, LLC




                                                  3
DMSLIBRARY01\24647\765001\34688164.v1-8/1/19
